Citation Nr: 1109859	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  94-41 469	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the right hip, to include on a direct, presumptive, and secondary basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to July 1945; the Veteran died in November 2004.

This case came before the Board of Veterans' Appeals (the Board) on appeal from a May 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1943 to July 1945.

2.  The Veteran died in November 2004; there is no substituted appellant in the appeal.

3.  Subsequent to the Veteran's death, the RO granted accrued benefits to his widow on the basis that the Veteran's status-post right hip arthroplasty was service connected.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this claim, and the appeal is dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal has a protracted procedural history, summarized below.  After review of this history, and in light of the July 2008 opinion of the United States Court of Appeals for Veterans Claims (Court), the Board finds that the appropriate action to take is to dismiss the appeal.  Although there remain pending claims by the Veteran's widow and attorney-representative as to payments under the Equal Access to Justice Act (EAJA) (in which the widow has been substituted as the personal representative of the Veteran's estate), there are no matters that affect the present adjudication of the remaining matter on appeal before the Board.

In a May 1993 rating decision, the RO denied service connection for a right-hip disability.  The Veteran appealed this denial of service connection.  Following two Board remands and hearings conducted by the RO and Board, the Board denied service connection in a December 1999 decision.  That decision was appealed to the Court, and in March 2001, the Court vacated the Board's decision.  Subsequent to additional development, in August 2002, the Board again denied the claim of entitlement to service connection for a right-hip disability.  

The Veteran again appealed the Board's decision to the Court.  The Court first issued a July 2004 opinion, by a three Judge panel, which vacated and remanded the August 2002 Board denial.  This Court later withdrew that opinion and in April 2005, the full-Court issued an opinion that reversed the Board as to denial of secondary service-connection of the right-hip disability, and remanded the Board's denial as to presumptive and direct service connection.

After the Court issued the April 2005 full-Court decision, the Veteran's widow informed the Court, through the Veteran's attorney-representative, that the Veteran had died in November 2004.  This fact is confirmed by a Certificate of Death of record.  The Veteran's death was prior to the full-Court decision.  Based on the Veteran's death, the Court issued a September 2005 order that withdrew the April 2005 full-Court decision, dismissed the appeal for lack of jurisdiction, and denied as moot the widow's motion for substitution or intervention.

The widow appealed the Court's withdrawal of its prior favorable opinion and the denial of the motion for substitution to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In January 2007, the Federal Circuit reversed and remanded the case for further proceedings in accordance with its opinion.  

In the meantime, also in January 2007, the RO granted service connection on a direct basis for status-post right hip arthroplasty for accrued benefit purposes, with an effective date of March 5, 1993.  

In light of these developments, the Court issued a July 2008 opinion that denied the widow's motion for substitution, but also denied VA's motion to withdraw the April 2005 opinion of the full-Court.  Instead, the Court issued the April 2005 full-Court opinion nunc pro tunc as of the day prior to the Veteran's death.  The Court was clear, however, that the widow's motion for substitution was moot as there was no remaining accrued benefits, as such had been granted by the RO in January 2007.  After the July 2008 opinion, Judgment was issued later in July 2008 and Mandate was issued in October 2008.

Although the April 2005 full-Court opinion was issued nunc pro tunc as of the day prior to his death, the widow has been provided the benefits, on an accrued benefits basis, that would be derived from this decision.  In the Court's July 2008 opinion, the Court made clear that this is no remaining benefit on an accrued basis, and the widow has not been substituted in this case.  The Veterans' Benefits Improvement Act of 2008 is not applicable to this appeal as the Veteran's death was prior to October 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This remaining appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

ORDER

The appeal is dismissed.



		
LAURA H. ESKENAZI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


